Murphy, P. J. (dissenting).
I respectfully dissent. The record in this matter indicates, and the presentment agency concedes on appeal, that the Family Court failed to inform respondent or respondent’s mother of the dispositional consequences of his January 1994 plea to assault charges. These errors of notice were not trivial (Matter of Steven W., 75 AD2d 756). Together with respondent’s youth and language difficulties (he was 13 years old and a recent immigrant at the time of the January 1994 hearing), they render it impossible to conclude that respondent’s plea to the charges arising from the September 1993 incident was voluntary, intelligent, and knowing. That plea provided the basis for the March 1994 order of disposition, and was treated by the Family Court as a predicate offense in setting the penalty contained in the November 1994 order of disposition that is the subject of the instant appeal.
In my view, the majority’s conclusion that respondent may not appeal from the March 1994 order at this late date is simply beside the point. Since a conviction obtained in violation of one’s constitutional rights may not be used at a later time to enhance punishment for another offense (Burgett v Texas, 389 US 109, 115; People v Harris, 61 NY2d 9; see also, CPL 400.21 [7] [b]), respondent should be permitted to challenge that earlier order for the limited purpose of preventing its use as a predicate for imposing an enhanced penalty in the November 1994 order. Consequently, I would reverse the November 1994 order of the Family Court and remand for reconsideration without regard to the facts or admissions contained in the March 1994 order.
*144Sullivan, Ross and Williams, JJ., concur with Tom, J.; Murphy, P. J., dissents in a separate opinion.
Order, Family Court, New York County, entered on or about November 7, 1994, affirmed, without costs.